 1 McGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   KEVIN C. KHASIGIAN
 3 Assistant U.S. Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2772
 5 Fax: (916) 554-2900
 6 Attorneys for the United States
 7
 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                              2:17-CR-00226-MCE

12                  Plaintiff,
                                                            PRELIMINARY ORDER OF FORFEITURE
13          v.

14   ALEX DEAN PETERSON,

15                   Defendant.

16
17          Based upon the guilty plea entered by defendant Alex Dean Peterson and the Stipulation and

18 Application for a Preliminary Order of Forfeiture, it is hereby ORDERED, ADJUDGED and
19 DECREED:
20          1.      Pursuant to 21 U.S.C. § 853(a), defendant Alex Dean Peterson’s interest in the following

21 property is hereby condemned and forfeited to the United States, to be disposed of according to law:
22                  a.      Approximately $2,821.00 of the $5,642.00 in U.S. Currency, plus all accrued
                            interest on the entire amount seized.
23
24          2.      The above-listed property constitutes or is derived from proceeds obtained, directly or

25 indirectly, as a result of a violation of 21 U.S.C. § 841(a)(1).
26          3.      The defendant waived oral pronouncement of forfeiture at the time of sentencing and any

27 defects in such pronouncement that pertain to forfeiture, and waived any defenses to forfeiture.
28          4.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to

                                                                                   Preliminary Order of Forfeiture
                                                        1
30
 1 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 2 Marshals Service, in its secure custody and control.
 3          5.      a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall

 4 publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s (or a
 5 designee’s) intent to dispose of the property in such manner as the Attorney General may direct shall be
 6 posted for at least 30 consecutive days on the official internet government forfeiture site
 7 www.forfeiture.gov. The United States may also, to the extent practicable, provide direct written notice
 8 to any person known to have alleged an interest in the property that is the subject of the order of
 9 forfeiture as a substitute for published notice as to those persons so notified.
10                  b.      This notice shall state that any person, other than the defendant, asserting a legal

11 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the
12 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or
13 within thirty (30) days from receipt of direct written notice, whichever is earlier.
14          6.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

15 will enter a Final Order of Forfeiture pursuant 21 U.S.C. § 853(a), in which all interests will be
16 addressed.
17          7.      Within sixty (60) days from entry of a Final Order of Forfeiture forfeiting the above-

18 listed property, the U.S. Marshals Service shall return $2,821.00 of the $5,642.00 in U.S. Currency to
19 defendant Alex Dean Peterson through attorney Timothy Zindel.
20          IT IS SO ORDERED.

21 Dated: March 13, 2019
22
23
24
25
26
27
28

                                                                                       Preliminary Order of Forfeiture
                                                           2
30
